McCREE, Circuit Judge
(dissenting).
I respectfully dissent because this appeal presents a critical procedural issue, the proper resolution of which might deprive us of jurisdiction.
A trial court, as a condition of entering judgment upon a verdict, may require a remittitur of an amount determined to be excessive. Usually, a plaintiff, faced with the option of agreeing to a remittitur or *1214having the verdict set aside and a new trial ordered, must make an unequivocal choice. If he refuses to accept the remittitur, a new trial is ordered. Of course, no appeal may be taken from an order requiring a new trial, because such an order is not regarded as a final order under 28 U.S.C. § 1292(a). Wagner v. Burlington Industries, Inc., 423 F.2d 1319, 1321 (6th Cir. 1970), Ford Motor Co. v. Busam Motor Sales, Inc., 185 F.2d 531, 533 (6th Cir. 1950). If plaintiff elects to agree to the remittitur, the defendant may appeal from the judgment.
In this appeal, plaintiff sought to have his cake and eat it too by agreeing to accept the remittitur without prejudice to his right to appeal from the trial court’s determination that the jury’s verdict was excessive. The majority opinion, following Ohio law, determines that the district court did not err in ordering remittitur because it did not abuse its discretion. If the question whether Ohio law applies were open, I would hold that the reviewability of a remittitur is to be determined according to federal instead of state law, because I regard the question as a procedural matter. See Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965) and Dorin v. Equitable Life Assurance Society of the United States, 382 F.2d 73 (7th Cir. 1967). However, I regard our decisions in Mooney v. Henderson Portion Pack Co., 334 F.2d 7 (6th Cir. 1964) (decided before Hanna v. Plumer, supra) and Manning v. Altec, 488 F.2d 127 (6th Cir. 1973) (not discussing the effect of Hanna v. Plumer on Mooney) as foreclosing the possibility of following federal law.
I believe that under the applicable Ohio law the district court erred. I am unable to find any Ohio cases permitting a plaintiff to conditionally accept a remittitur with the reservation of the right to appeal. To the contrary, the Ohio courts have followed the common law rule that a party who accepts a remittitur is bound by his election and cannot later complain about it in an appellate court. Iron Railroad Co. v. Mowery, 36 Ohio St. 418 (1881), Damages — Remittitur— Appeal, 16 A.L.R.3d 1327 (1967).
If the district court had required plaintiff to make an unconditional election, this appeal might not have been before us, and it would have been unnecessary to decide the perplexing question whether the general Ohio one-year statute of limitations for assault and battery governs a wrongful death resulting from an assault, or whether the two-year wrongful death statute of limitations governs all wrongful death claims whether or not the death was unintentional.
I believe the better course would be to remand this case to the district court with instructions to require plaintiff to make an unconditional election and to take such action as then appears appropriate. '